NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 17-1603


                            UNITED STATES OF AMERICA

                                             v.

                          MATTHEW WILLIAMS, a/k/a FLEA

                                              Matthew Williams,
                                                    Appellant
                                   ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-15-cr-00471-003)
                      District Judge: Honorable Legrome D. Davis
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 23, 2018

              Before: AMBRO, SCIRICA, and SILER, Jr. ♦, Circuit Judges

                               (Opinion filed: May 1, 2018)


                                        OPINION *




♦
 Honorable Senior Judge Eugene E. Siler, Jr., Circuit Court Judge for the Sixth Circuit
Court of Appeals, sitting by designation.
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge


         Matthew Williams was convicted by a jury of conspiracy to distribute cocaine

base and heroin in violation of 21 U.S.C. § 846, distribution of cocaine base in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(C), and possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1). Williams argues on appeal the

District Court erred in denying his Rule 29 motion for judgment of acquittal because

there was insufficient evidence to convict him of conspiracy and the firearm offense. He

also contends the Court erred in denying his motion to suppress evidence seized during

the execution of a search warrant at the house in which he was sleeping. 1

         We review de novo the Court’s denial of a Rule 29 motion for judgment of

acquittal, and we apply the same standard as the District Court. United States v. Bobb,

471 F.3d 491, 494 (3d Cir. 2006). Our review of the sufficiency of evidence is highly

deferential, and we must view the evidence in the light most favorable to the prosecution.

United States v. Caraballo-Rodriguez, 726 F.3d 418, 430 (3d Cir. 2013) (en banc);

Jackson v. Virginia, 443 U.S. 307, 318–19 (1979). The question we answer is whether

any rational trier of fact could have agreed with the jury and found proof of guilt beyond

a reasonable doubt. Cavazos v. Smith, 565 U.S. 1, 7 (2011) (per curiam). In light of this

highly deferential standard, we hold there was sufficient evidence for Williams’s

conspiracy and firearm convictions and the District Court did not err in denying his

motion for judgment of acquittal.


1
    We have jurisdiction over final decisions of the District Court under 28 U.S.C. § 1291.
                                               2
       To support the conspiracy charge, the Government introduced evidence that

Williams and his co-defendants operated from two of the same houses (one was the house

at which he was later found during the execution of a search warrant) and they made

deals using the same cell phone. While this is only circumstantial evidence of a

conspiracy, a reasonable trier of fact could find it establishes Williams’s unity of purpose

with his co-conspirators, his intent to achieve a common goal, and his agreement to work

together toward that goal. See United States v. Iglesias, 535 F.3d 150, 156 (3d Cir. 2008).

       With respect to the firearm offense, the Government’s evidence included:

Williams’s drug dealing from the house where he and the handgun and shotgun were

found; an officer’s testimony that he admitted a handgun found during the search was his;

his effort to hide the handgun in a ventilation shaft; that Williams and his family were the

only people in the house at the time of the search; that both guns were loaded with live

ammunition; and that the shotgun was in plain view near a ballistic vest and drug

paraphernalia. Based on this evidence, a jury could reasonably find Williams knowingly

possessed the guns and his possession was in furtherance of a drug trafficking crime. See

United States v. Garth, 188 F.3d 99, 112 (3d Cir. 1999) (describing constructive

possession); United States v. Sparrow, 371 F.3d 851, 853 (3d Cir. 2004) (setting out

eight-factor test for determining whether possession of a firearm is “in furtherance of a

drug trafficking crime”).

       We also hold the Court did not err in denying Williams’s suppression motion. We

review de novo its denial of Williams’s motion to suppress, and we apply the same

standard as the District Court to determine whether the magistrate who issued the warrant

                                             3
had a “substantial basis” for determining probable cause existed. United States v.

Zimmerman, 277 F.3d 426, 432 (3d Cir. 2002). Williams argues the search warrant for

the house at which he was sleeping was facially deficient because it failed to specify the

location to be searched and the items to be seized. He also argues for the first time on

appeal the warrant failed to specify his identity and his connection to the location. But

the warrant contained the specific address of the house, an exhaustive list of items

(including weapons, drugs, and drug paraphernalia), and it named Williams as an owner,

occupant, or possessor of the property. Hence, as required under Maryland v. Garrison,

480 U.S. 79, 84 (1987), it “particularly describe[ed] the place to be searched and the

persons or things to be seized.” Id.

       For these reasons, we affirm.




                                             4